FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 05-10198
                Plaintiff-Appellee,                 D.C. No.
               v.                              CR-02-00485-JMR/
FRANK MIRANDA-GUERENA,                                BPV
             Defendant-Appellant.
                                                   OPINION

         Appeal from the United States District Court
                  for the District of Arizona
           John M. Roll, District Judge, Presiding

                   Argued and Submitted
        February 16, 2006—San Francisco, California

                       Filed April 25, 2006

   Before: Arthur L. Alarcón and M. Margaret McKeown,
          Circuit Judges, and H. Russel Holland,*
                    Senior District Judge.

                  Opinion by Judge Alarcón;
                Concurrence by Judge McKeown




   *The Honorable H. Russel Holland, Senior United States District Judge
for the District of Alaska, sitting by designation.

                                 4611
4614         UNITED STATES v. MIRANDA-GUERENA


                         COUNSEL

Robert L. Murray, Tucson, Arizona, for the defendant-
appellant.

Robert L. Miskell, Assistant United States Attorney, Tucson,
Arizona, for the plaintiff-appellee.


                         OPINION

ALARCÓN, Circuit Judge:

   Frank Miranda-Guerena appeals from the district court’s
order denying his motion to suppress evidence following his
conditional guilty plea for violation of 21 U.S.C. §§ 846 and
841(b)(A), conspiracy to possess with intent to distribute
cocaine base. Mr. Miranda-Guerena contends that the traffic
stop that precipitated the government’s search and seizure was
not supported by reasonable suspicion that a traffic code vio-
lation had occurred; and that the traffic stop was not sup-
ported by reasonable suspicion that a drug trafficking crime
had occurred. We affirm because we conclude that the traffic
stop was supported by reasonable suspicion that a traffic vio-
lation had occurred.

                              I

 Acting on information received from a patrol officer that
Mr. Miranda-Guerena was involved in the sale of cocaine
              UNITED STATES v. MIRANDA-GUERENA             4615
from his home, Officer Michael Hammarstrom and other offi-
cers from the Tucson Police Department began surveillance of
Mr. Miranda-Guerena and his co-inhabitant, Rosie Howerton.
During three days of surveillance, the officers witnessed a
number of short duration visits—visitors coming to Mr.
Miranda-Guerena’s house, and Mr. Miranda-Guerena or Ms.
Howerton visiting other locations. Based on their experience,
the officers considered these short visits to be consistent with
narcotics transactions.

   On January 9, 2002, Officer Hammarstrom observed Ms.
Howerton driving a black Toyota Sequoia SUV. Mr. Miranda-
Guerena was a passenger. Officer Hammarstrom decided to
perform a traffic stop. He reasoned that a traffic stop was
preferable to an investigative stop based on his suspicion of
narcotics transactions because if he found nothing during a
search for narcotics, his narcotics investigation would be
revealed to Mr. Miranda-Guerena and Ms. Howerton.
Because Officer Hammarstrom was not in a marked patrol
vehicle with emergency lights, he could not complete the stop
himself. He contacted the Pima County Sheriff’s Department
and asked them to be prepared to effectuate the stop if he
observed a traffic code violation. The Pima County Sheriff’s
Department agreed to provide assistance and assigned Sher-
iff’s Deputy Jason Davila to be prepared to stop the vehicle
Ms. Howerton was driving if Officer Hammarstrom observed
a traffic code violation.

   Officer Hammarstrom observed Ms. Howerton commit two
traffic code violations. He made a request over the police
radio for Deputy Davila to stop the vehicle. Deputy Davila
completed the stop.

   At the time he stopped Ms. Howerton and Mr. Miranda-
Guerena, Deputy Davila was not aware of the information the
Tucson Police Department officers had uncovered during
their narcotics investigation, and he had not witnessed the
traffic code violations.
4616          UNITED STATES v. MIRANDA-GUERENA
   Mr. Miranda-Guerena moved to suppress the crack cocaine
seized following the traffic stop. The district court denied the
motion, concluding that, as a result of their surveillance, the
Tucson Police Department officers reasonably suspected Mr.
Miranda-Guerena and Ms. Howerton were engaged in drug
trafficking. The district court did not determine whether the
stop of the vehicle was supported by reasonable suspicion of
a traffic violation.

                               II

   Mr. Miranda-Guerena contends that the district court erred
in denying his motion to suppress because the stop of the
vehicle driven by Ms. Howerton was not supported by reason-
able suspicion of a traffic violation. On appeal, Mr. Miranda-
Guerena challenges only the legality of the traffic stop, and
does not challenge the search that led to the discovery of the
cocaine. Accordingly, we limit our consideration to the traffic
stop itself. Mr. Miranda-Guerena argues that under Arizona
law, an officer must actually witness a traffic violation in
order for a traffic stop to be valid. A district court’s denial of
a motion to suppress evidence is reviewed de novo, and its
factual findings are reviewed for clear error. United States v.
Willis, 431 F.3d 709, 713 n.3 (9th Cir. 2005).

   [1] An investigatory stop of a vehicle is reasonable under
the Fourth Amendment if the officer reasonably suspects that
a traffic violation has occurred. Willis, 431 F.3d at 714. “If the
facts are sufficient to lead an officer to reasonably believe that
there was a violation, that will suffice . . . .” United States v.
Mariscal, 285 F.3d 1127, 1130 (9th Cir. 2002).

  Officer Hammarstrom testified that he personally observed
Ms. Howerton commit two traffic violations. Mr. Miranda-
Guerena contends that the traffic stop was invalid because
Deputy Davila did not witness the violations. He argues that
pursuant to Arizona Revised Statutes § 13-3883(B), a police
                  UNITED STATES v. MIRANDA-GUERENA                      4617
officer must personally witness the traffic violation.1 Accord-
ing to Mr. Miranda-Guerena, because the stop violated § 13-
3883(B), it was invalid under the Fourth Amendment. We
reject this argument.

   [2] To begin with, the stop did not violate Arizona law.
Arizona Revised Statutes § 28-1594 allows traffic stops to be
made outside of the officer’s presence.2 In State v. Box, 73
P.3d 623 (Ariz. Ct. App. 2003), the Arizona Court of Appeals
concluded that to “afford § 28-1594 any nonredundant mean-
ing in light of the preexisting § 13-3883(B), we can only con-
clude the former authorizes a peace officer to stop motorists
for traffic violations committed outside his or her presence.”
Id. at 627.

   [3] Box was decided after the district court denied the
motion to suppress in this case, but its holding is nevertheless
applicable. As this Court has explained, “ ‘[a] judicial con-
struction of a statute is an authoritative statement of what the
statute meant before as well as after the decision of the case
giving rise to that construction.’ ” United States v. City of
Tacoma, Washington, 332 F.3d 574, 581 (9th Cir. 2003)
(quoting Rivers v. Roadway Express, 511 U.S. 298, 312-13
(1994)). Section 28-1594 was in existence when Mr. Miranda-
  1
   Section 13-3883(B) provides:
     A peace officer may stop and detain a person as is reasonably
     necessary to investigate an actual or suspected violation of any
     traffic law committed in the officer’s presence and may serve a
     copy of the traffic complaint for any alleged civil or criminal traf-
     fic violation. A peace officer who serves a copy of the traffic
     complaint shall do so within a reasonable time of the alleged
     criminal or civil traffic violation.
  2
    Section 28-1594 provides:
      A peace officer or duly authorized agent of a traffic enforcement
      agency may stop and detain a person as is reasonably necessary
      to investigate an actual or suspected violation of this title and to
      serve a copy of the traffic complaint for an alleged civil or crimi-
      nal violation of this title.
4618          UNITED STATES v. MIRANDA-GUERENA
Guerena was stopped. Therefore, at the time Mr. Miranda-
Guerena was stopped, § 28-1594 permitted the stop, even if
Arizona courts had yet to interpret the statute in light of § 13-
3883(B).

                               B

   Mr. Miranda-Guerena argues alternatively that application
of § 28-1594 to the traffic stop, as interpreted by the Box deci-
sion, would violate the right to due process under the United
States Constitution. He asserts that “[d]ue process bars the
retroactive application of a judicial expansion of a law only
if the change in the law is unforeseeable.” (App. Rep. Br. 2).
We disagree.

   [4] Application of the Box decision to Mr. Miranda-
Guerena’s case is not an unforeseeable expansion of the law
in violation of due process. United States v. Qualls, 172 F.3d
1136, 1138 & n.1 (9th Cir. 1999) and the cases upon which
it relies, Brown v. Ohio, 432 U.S. 161, 169 n.8 (1977) (citing
Bouie v. City of Columbia, 378 U.S. 347 (1964)) and Poland
v. Stewart, 117 F.3d 1094, 1099 (9th Cir. 1997), all forbid an
unforeseeable expansion of a substantive criminal law—law
that governs or affects a citizen’s conduct. Retroactive appli-
cation of unforeseen expansions of substantive law violate
due process because an ordinary person is not able to conform
his or her conduct to what the law requires. See Poland, 117
F.3d at 1100 (holding that application of state court’s broad
interpretation of special circumstances statute did not violate
due process because the defendant had “fair warning under
the statute” that his conduct could result in the death penalty).
Here, the statutes in question govern police conduct, not citi-
zens’ conduct. Ms. Howerton was not deprived of fair warn-
ing of how to conform her operation of a motor vehicle to the
law. The application of § 28-1594 and the Box decision to the
traffic stop did not violate due process.
              UNITED STATES v. MIRANDA-GUERENA              4619
                               C

   [5] Ultimately, however, the issue before us is not whether
the stop violated Arizona law. The relevant question is
whether the stop violated the Fourth Amendment. The Fourth
Amendment does not require the traffic violation to occur in
the officer’s presence. In other contexts, the Fourth Amend-
ment allows reasonable suspicion to be based on reports from
third parties, including other law enforcement agencies. See
United States v. Hensley, 469 U.S. 221, 233 (1985) (holding
that in conducting an investigatory stop, police may rely on
a bulletin issued from another agency if that bulletin was
based on reasonable suspicion). There is no reason traffic
stops should be treated differently from reasonable suspicion
for investigatory stops in general. In this case, the information
Deputy Davila received from Officer Hammarstrom was
based on reasonable suspicion: the officer’s personal observa-
tion of the traffic violations.

   If a state enacts a statute regulating traffic stops that
requires a higher standard than the Fourth Amendment, that
statute does not raise the bar for what constitutes a reasonable
seizure. See Oregon v. Hass, 420 U.S. 714, 719 (1975) (hold-
ing that while a state may impose greater restrictions on
police activity than required by the Fourth Amendment, it
“may not impose such greater restrictions as a matter of fed-
eral constitutional law”). Such a rule would lead to a lack of
uniformity in the level of protection the Fourth Amendment
provides. The protection would depend on what statutes a par-
ticular jurisdiction enacted. See Whren v. United States, 517
U.S. 806, 815 (1996) (rejecting a proposed standard for stops
based on police enforcement practices because such practices
“vary from place to place and from time to time”).

   [6] The traffic stop was valid because it was supported by
reasonable suspicion. Because the stop was based on reason-
able suspicion of a traffic violation, we need not determine
whether it was supported by reasonable suspicion of drug traf-
4620          UNITED STATES v. MIRANDA-GUERENA
ficking. See United States v. Mariscal, 285 F.3d 1127, 1129
(9th Cir. 2002) (stating that a court of appeals may affirm “on
any basis fairly supported by the record”) (quoting United
States v. Smith, 155 F.3d 1051, 1055 n.5 (9th Cir. 1998)).

  AFFIRMED.



McKEOWN, Circuit Judge, concurring:

   I write separately to underscore that federal law, not Ari-
zona law, is determinative of the admissibility of evidence in
this case. The majority dedicates substantial time explaining
why the traffic stop was permissible under Ariz. Rev. Stat.
§ 13-3883(B), and why retroactive application of the Arizona
Court of Appeals decision in State v. Box, 73 P.3d 623 (Ariz.
Ct. App. 2003), does not offend due process. Maj. Op. at
4616-18. Neither question bears on our Fourth Amendment
analysis.

   Although Miranda-Guerena’s argument focuses on state
law, the issue before us is not whether the stop violated Ari-
zona law. We have long held that “evidence seized in compli-
ance with federal law is admissible without regard to state
law.” United States v. Chavez-Vernaza, 844 F.2d 1368, 1374
(9th Cir. 1987). This principle holds true even where the evi-
dence was obtained in violation of state law. United States v.
Cormier, 220 F.3d 1103, 1111 (9th Cir. 2000) (“The general
rule, therefore, is that evidence will only be excluded in fed-
eral court when it violates federal protections, such as those
contained in the Fourth Amendment, and not in cases where
it is tainted solely under state law.”).

   Exceptions to this general rule are limited. The admissibil-
ity of evidence in federal court depends on state law only
when the “[federal] constitutional test for determining the
legality of a search” necessarily implicates state law. Cormier,
              UNITED STATES v. MIRANDA-GUERENA              4621
220 F.3d at 1112. Thus, the Fourth Amendment requires
exclusion of evidence seized in a search incident to an arrest
or an inventory search that is illegal under state law, see id.
at 1111-12, or pursuant to a traffic stop based on a mistake of
substantive state criminal law, see United States v. King, 244
F.3d 736, 741-42 (9th Cir. 2001) (“Because an officer’s mis-
take of [state] law cannot form the basis for reasonable suspi-
cion to initiate a traffic stop, we reverse the district court’s
denial of King’s motion to suppress.”). Here, no exception
applies. Absent a specific exception, the general rule remains
that the federal constitutional test for reasonable suspicion is
not affected by state law. Cf. United States v. Becerra-Garcia,
397 F.3d 1167, 1173-74 (9th Cir. 2005) (treating tribal law as
equivalent to state law under the Fourth Amendment and
holding that “the legality of the seizure does not depend on
the rangers’ authority under tribal law”; “the reasonableness
of a seizure depends exclusively on federal law”).

   With these principles in mind, resolution of Miranda-
Guerena’s appeal turns on the question whether, under the
Fourth Amendment, Officer Hammarstrom had reasonable
suspicion of a traffic violation and Deputy Davila properly
relied on instructions from Officer Hammarstrom in making
the investigatory stop. Because I agree with the majority’s
resolution of this question, I concur in the result. See Maj. Op.
at 4619.